DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed on 11/16/2018. As directed by the amendment: claims 1-21 have been amended, no claims have been cancelled and no new claims have been added. Thus, claims 1-21 are presently pending in this application.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because of the following:
Figures 4a-4c should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  
Figs. 4a-4c and 5a-5c.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure:  
The form and legal phraseology often used in patent claims, such as “means”, “said”, and “comprises” should be avoided. The abstract of the disclosure is objected to because it reads "comprises" (ll.1, 6), “said” (ll.4, 8-9), “means” (ll.6, 8). Examiner suggests the Applicant revise the instance of "comprises" to read "includes", “said” 
Extensive mechanical and design details of an apparatus should not be included in the abstract. Reference numbers recited in the abstract should be removed. 
The disclosure is objected to because of the following informalities:
On page 10, ll.13 the disclosure reads "dispensing valve 52" and "valve 52" however the valve is not labeled on any of the figures provided with the disclosure. Examiner recommends that the Applicant revise the drawings to include "dispensing valve 52".
Appropriate correction is required.

Claim Objections
Claims 1 and 3-4 are objected to because of the following informalities: 
In Claim 1, line 7 reads "characterized in that". Examiner suggests Applicant revise "characterized in that" to read as "wherein".
In Claim 3, line 3 reads "varying from 3 and 5 seconds". Examiner suggests Applicant revise "varying from 3 and 5 seconds" to read as "varying from 3 to 5 seconds".
In Claim 4, line 2 reads "said predetermined time (t) is of 5 seconds". Examiner suggests Applicant revise "said predetermined time (t) is of 5 seconds" to read as "said predetermined time (t) is 5 seconds".
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Use of the word “means” in Claims 1-2, 5, and 9-10 creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Such claim limitations are: 
"heating means" in claims 1-2, 5, 9,
"on/off means" in claims 1 and 8. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

The corresponding structure described in the specifications for "heating means" in claims 1-2, 5, and 9 is "electric resistance" (¶ 26 of Specifications page 6).   
The corresponding structure described in the specifications for “on/off means" in claims 1 and 8 is “a switch" (¶ 46 of Specifications page 8).

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  

(2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

This application includes one or more claim limitations that use the word “means” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitations recite sufficient structure, materials, or acts to entirely perform the recited function.  

Such claim limitations are: 
"heating means" in claim 10. the claim limitation “heating means” is further modified by sufficient structure ("an electric resistance") for performing the claimed function.
"power supply means" in claim 5. The claim limitation “power supply means” is further modified by sufficient structure ("a battery") for performing the claimed function.        
                                            
Because these claim limitations are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only 
If applicant intends to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  
(1) amend the claim limitations to remove the structure, materials, or acts that performs the claimed function; or 
(2) present a sufficient showing that the claim limitations do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “about” in claims 2, 7, 18, and 20 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. A denaturation temperature (Tden) in claims 2 and 18, said predetermined amount of said mixture (M) in claim 7, and a duration in claim 20 have been rendered indefinite by the use of the term “about”. 
Regarding claims 1 and 13-14, the phrase "can be" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The remaining claims 3-6 and 8-15 are also rejected based on dependency upon a rejected claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20040127962 A1) in view of Fotinos (WO 0016752 A2). 

Regarding Claim 1, Li discloses an apparatus and method that is effective for the treatment of skin itch and skin rash when used by consumers in the treatment of insect bites. Li teaches an after-insect bite device (figs. 1-2, ¶ 15) comprising:
a container body 1 ('housing', fig.1, ¶ 39);
an applicator head 6 ('heating element', fig.1B, ¶ 55) extending from one end of said container body 1 (fig.1B);
a reservoir ('pouch, ¶ 59, or 'application vessel', ¶ 60) housed within the container body 1 and adapted to contain a mixture (M) ('medical solution', ¶ 60) that is intended to be applied, through said applicator head 6, onto a part affected by the insect bite ("The heated spray, heated medical solution, heated steam, or gas, is sprayed onto the skin either continuously or intermittently by manual or automatic operation.", ¶ 60);
and in that the device further comprises heating means ('heater' 6, fig.3, ¶ 48; 'heating element', ¶ 44; 'a magnetic-induction type heater', ¶ 42) housed within the container body 1 and which can be activated by switching on/off means 4 ('switch', fig.2, ¶ 43) of said device to heat said part affected by the insect bite, before applying said mixture (M) ("Heat is applied to the skin through the heat application surface 6", ¶ 39)
However, Li fails to teach that said mixture (M) is a mixture (M) of completely vegetal substances. Fotinos discloses methods, compositions and devices for topical delivery of aromatherapy essential oils, useful for treating insect bites. Fotinos teaches that said mixture (M) is a mixture (M) of completely vegetal substances (page 2, ll.25-31 and page 3, ll.1-13). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus of Li such that said mixture (M) is a mixture (M) of completely vegetal substances, as taught by Fotinos, for the purpose of providing an improved mixture having a variety of properties of essential oils such as antiseptic, soothing, skin revitalization, and general tonic qualities (page 1, ll.31-33 and page 2, ll. 1), thereby enhancing treatment of insect bite (see abstract). 

Regarding Claim 2, Li teaches a control unit ('body heater', ¶ 61) housed within said container body 1 and configured to heat the heating means ('heater' 6, fig.3, ¶ 48; 'heating element', ¶ 44; 'a magnetic-induction type heater', ¶ 42) to a denaturation temperature (Tden) varying from about 60°C to about 90°C.

Regarding Claim 3, Li teaches said control unit (“a control located on the body heater”, see abstract, and 'body heater', ¶ 61) comprises a timer ("second switch controls the duration of the application, in seconds", ¶ 50) configured to maintain said denaturation temperature (Tden) for a predetermined time (t) varying from 3 and 5 seconds ('Duration' can be set at 3 seconds, fig.2B).

Regarding Claim 5, Li teaches power supply means 17 ('batteries comprising cells 17', fig.1B, ¶ 43) of said heating means ('heater' 6, fig.3, ¶ 48; 'heating element', ¶ 44; 'a magnetic-induction type heater', ¶ 42), which are housed within said container body 1 and comprise a battery ('batteries', ¶ 43).

Regarding Claim 9, Li fails to teach an insulating element. 
Li does not disclose expressly that there is an insulating element. Instead, Li indicates that it is desirable to apply “heat at a precise, controlled temperature” solely “to the skin at the location of the itch or rash” (Abstract). The function of an insulating element is generally held in the art to act as a barrier to heat flow and to channel heat to a desired location. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Li to have an insulating element for the purpose to act as a barrier to heat flow and to channel heat to a desired location.

Regarding Claim 10, Li teaches said heating means ('heater' 6, fig.3, ¶ 48; 'heating element', ¶ 44; 'a magnetic-induction type heater', ¶ 42) consist of an electric resistance R2 (resistor in fig.3) inserted in a longitudinal hole (figs.1 and1B) formed in said applicator head 6.


    PNG
    media_image1.png
    664
    381
    media_image1.png
    Greyscale

Annotated Figure 1B of Li

Regarding Claim 11, Li teaches a closing plug (opposite end of 6 in annotated fig.1B closes, or plugs, the end of the device) of one end of said container body 1 which is opposite to the end from which said applicator head 6 extends.

Regarding Claim 12, Li teaches said mixture (M) ('medical solution', ¶ 60), but fails to teach that said mixture (M) consists of essential oils dispersed in an inert solvent. However, Fotinos teaches said mixture (M) consists of essential oils dispersed in an inert solvent ("an essential oil in a polymeric matrix", Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus of Li such that said mixture (M) consists of essential oils dispersed in an inert solvent as taught by Fotinos, for the purpose of providing an improved mixture having a variety of properties of essential oils such as antiseptic, soothing, skin revitalization, and general tonic qualities (page 1, ll.31-33 and page 2, ll. 1), thereby enhancing treatment of insect bite (see abstract). 

Regarding Claim 13, Li in view of Fotinos teaches that said essential oil can be Lavender essential oil (see Fotinos’ page 2, ll.25-31 and page 3, ll.1-13).

Regarding Claim 14, Li in view of Fotinos, in which Fotinos teaches said mixture (M) further includes other components that can be a vitamin (vitamin D, vitamin E, and combinations thereof) ('a vitamin', page 5, ll.6). 

Regarding Claim 15, Li in view of Fotinos teaches said mixture (M) further comprises an antioxidant agent ('an antioxidant', see Fotinos’ page 5, ll.5).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20040127962 A1) in view of Fotinos (WO 0016752 A2), and further in view of Felice et al. (US 20070100403 A1). 

Regarding Claim 4, Li in view of Fotinos fails to teach a predetermined time (t) of 5 seconds. Li even suggests in paragraph 19 that "the effective temperature against itch can be so high as to be intolerable if applied for longer than 3 seconds". However, Li also indicates that "toleration varies widely from one individual to another" (¶ 51). Therefore, a skilled person willing to increase the range of different types of itches and rashes that the device of Li can treat, would want to provide a larger range of duty cycles for the apparatus of Li and would set the predetermined time (t) to 5 seconds, for the purpose to provide a larger range of duty cycles. 

Claims 6-8 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20040127962 A1) in view of Fotinos (WO 0016752 A2), and further in view of Alvarez (US 20140276359 A1). 

Regarding Claim 6, Li teaches said reservoir ('pouch, ¶ 59, or 'application vessel', ¶ 60), but Li in view of Fotinos fails to teach said reservoir comprises a valve for dispensing a predetermined amount of said mixture (M) onto the part affected by the insect bite, after heating said part. Alvarez discloses a method and an apparatus of applying treatment mixture to a subject suffering from a skin condition (see abstract) caused by bites from insects (“bites from insects”, see ¶ 79). Alvarez teaches a skin treatment device 100 (fig. 5) comprising a reservoir 120 (‘housing’, ¶ 48, figs. 3 and 5) provided with a valve 129 ('valves', fig.3, ¶ 48) for dispensing a predetermined amount of the mixture onto the part affected by the insect bite, after heating said part ("one or more additional treatments...consisting...heat treatments...In some other embodiments, the one or more additional treatments are provided prior to...the carboxytherapy", ¶ 77).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus of Li/Fotinos such that the reservoir would include a valve for dispensing a predetermined amount of the mixture onto the part affected by the insect bite, after heating said part ,as taught by Alvarez, for the purpose to control the flow rate of the treatment fluid onto the target skin tissue of the patient (¶ 44, 48). 

Regarding Claim 7, Li in view of Fotinos in view of Alvarez discloses the claimed invention except for said predetermined amount of said mixture (M) which is dispensed onto the part affected by the insect bite is from about 0.02 to about 0.05 ml. Alvarez sets forth that the predetermined amount of said mixture is a result effective variable, wherein it is dispensed in ‘effective’ amounts (¶ 9 of Alvarez), implying that there is a certain amount that would be ineffective in combating the properties of insect bites.  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have said predetermined amount of said mixture (M) which is dispensed onto the part affected by the insect be from about 0.02 to about 0.05 ml, for the purpose of effectively combating the properties of insect bites with the proper dosage of mixture, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding Claim 8, Li teaches said switching on/off means 4 ('switch', fig.2, ¶ 43), but Li in view of Fotinos fails to teach said dispensing valve is activated by said switching on/off means. However, Alvarez teaches said dispensing valve 129 (as discussed above). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus of Li/Fotinos to include said dispensing valve, as taught by Alvarez, such that said dispensing valve is 

Regarding Claim 16, Li teaches an after-insect bite method (figs. 1-2, ¶ 15) comprising: 
heating a part affected by the insect bite ("heating apparatus work on skin itching and problems...in practical use by consumers in the treatment of insect bites", ¶ 15, 20)
a predetermined amount of a mixture (M) ('medical solution', ¶ 60)
However, Li fails to teach dispensing a predetermined amount of a mixture (M) of completely vegetal substances onto said heated part. However, Fotinos teaches a predetermined amount of a mixture (M) made of completely vegetal substances (page 2, ll.25-31 and page 3, ll.1-13). Moreover, Alvarez teaches dispensing treatment mixture onto said heated part ("one or more additional treatments...consisting...heat treatments...In some other embodiments, the one or more additional treatments are provided prior to...the carboxytherapy", ¶ 77).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus of Li such that a predetermined amount of a mixture (M) is comprised of completely vegetal substances, as taught by Fotinos, for the purpose of providing an improved mixture having a variety of properties of essential oils such as antiseptic, soothing, skin revitalization, and general tonic qualities (page 1, ll.31-33 and page 2, ll. 1), thereby enhancing treatment of insect bite (see abstract) and further dispensing said 

Regarding Claim 17, Li teaches a step of awaiting between said heating and dispensing steps ("time between applications", ¶ 50).

Regarding Claim 18, Li fails to teach said part affected by the insect bite is heated to a denaturation temperature (Tden), varying from about 60°C to about 90°C. Fotinos teaches said part affected by the insect bite is heated to a denaturation temperature (Tden), varying from about 60°C to about 90°C ("temperature ranges found effective against itch and rash are generally in excess of 49.degree. C", ¶ 6).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus of Li such that said part affected by the insect bite is heated to a denaturation temperature (Tden), of at least 49°C or more as taught by Fotinos, for the purpose of providing a sufficient temperature range that would be effective against itches and rashes (¶ 6). With respect to the limitation “a denaturation temperature varying from about 60°C to about 90°C”, it would be obvious to heat said part affected by the insect bite to a denaturation temperature (Tden), varying from about 60°C to about 90°C, for the purpose of providing a sufficient temperature range that would be effective against itches and rashes (¶ 6 of Fotinos), since it has been held that where the general conditions of a In re Aller, 105 USPQ 233.

Regarding Claim 19, Li in view of Fotinos in view of Alvarez discloses the claimed invention except for said predetermined amount of said mixture (M) which is dispensed onto the part affected by the insect bite is from about 0.02 to about 0.05 ml. Alvarez sets forth that the predetermined amount of said mixture is a result effective variable, wherein it is dispensed in ‘effective’ amounts (¶ 9 of Alvarez), implying that there is a certain amount that would be ineffective in combating the properties of insect bites.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have said predetermined amount of said mixture (M) which is dispensed onto the part affected by the insect be from about 0.02 to about 0.05 ml, for the purpose of effectively combating the properties of insect bites with the proper effective dosage of mixture, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding Claim 20, Li discloses a step of awaiting between said heating and dispensing steps ("time between applications", ¶ 50), however Li fails to teach that said awaiting step has a duration comprised between about 3 and about 10 seconds. 

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify said awaiting step to have a duration between about 3 and about 10 seconds, for the purpose of ensuring that there is a sufficient amount of time between applications to ensure that the device is hot enough to apply and to ensure that it does not scald the patient’s skin (¶ 8), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding Claim 21, Li teaches said dispensed mixture (M) ('medical solution', ¶ 60), but fails to teach said dispensed mixture (M) consists of essential oils dispersed in an inert solvent. However, Fotinos teaches said dispensed mixture (M) consists of essential oils (page 2, ll.25-31 and page 3, ll.1-13) dispersed in an inert solvent ("an essential oil in a polymeric matrix", Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus of Li such that said dispensed mixture (M) consists of essential oils dispersed in an inert solvent as taught by Fotinos, for the purpose of providing an improved mixture having a variety of properties of essential oils such as antiseptic, soothing, skin revitalization, and general . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ueno (US 20140227020 A1), a poultice applicator. 
Hinden et al. (US 20130345648 A1), a device with a pressure surface creating uneven pressure within an insect bite. 
Da Silva et al. (US 20090118684 A1), devices and methods for the treatment of skin conditions and lesions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel O'Connell whose telephone number is (571)272-7583. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RACHEL O'CONNELL/            Examiner, Art Unit 3781
   
/QUANG D THANH/           Primary Examiner, Art Unit 3785